OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS

                       AUSTIN




Honorable T. M. Trimble, First Assistant
Stats Superintendentof Publla Inatruotlo
Austin, Texas
Dear slrr



           Vi8hare.reoel
in whloh you enclose thr
County Suporlntemdeuztor

                                          on.8 lottu Of Ootobor
                                           Odtober l3,194l, as




                          stlon Is, may we pay $1,200.00
                          ant fram the Couaty Admlnistra-
                    ooordanoewith H. B. 3tr, or Ghapter
                     Legislature (providedwe pay no
                 es  iron this fund) and may the kmmls-
               oart pay her $180.00 in aooordanoewith
               8, Aots &lst Legislature,Regular Sem4on
     without violating either law?'
          2. "Pleaas su plement that letter (above quoted              .
     letter) by the foI.!
                        owing statement and s6.advlae the
     attorney general.
          YI!hatthe part or the salary for the aeeletante
     mentioned in my letter paid in aeoordanoowith Chap-
     ter 148, 1s to be paid dlT@Ot by the Oolmoi~alaae~a'



                                                rENrRAl   OR   ,IRST
Honorable TI hf.Trimbls, First Asalstant,page 2


      Court rather than through this offloe. For
      example, the aohools ~111 pay Erln Blbbf
      #1,2CO.O0 tar 104 months and the C~ssloners*
      Court will pay her in aqoordanoawith,the laws
      above, $180.00 for l~mont,hs.W
          That part or ~ouss Bill 364, hots 1941, 47th
Lsglalature,$R.S. (Artiols 2700-1, Vernon's &UIQtatsd Civil   .
%;ig.),   whlsh is pertinent to your lnqulry~lsquoted as

          )I    .Ths oompsnsatlonherein provided ror
     shall is'pald monthly upon the order ot the County
     Sohool Trustees; provided that the salary ior the
     month of September shall not be paid until the
     County Supsrlntsndentprsasnt.6a reoeipt from the
     State Su3srlntsndsntshowing that he has made all
     reports rsqulred  or him. The County Supsrlntsndsnt
     with the approval and the OonilllMtlonot the
     hUnty Board Or Bdusationmay SIllplOy a OOm~et6nt
     assistant to the.County Supsrlntsndsnt~ata salary
     not to sxosed Two Thousand Dollar8 (#2,000.00)and
     may alro amploy sush other a8slstants as nsosssary
     provldsd the a    sgate amount of the salaries of
     suoh other assr&ants shall not sxosed !Ihlrs
     Hundred Dollars ($1200) annually; and the County
     Board or Bdttoatlon may make further provfslons
     an it dssms nsosssary ror orrlos and trarsllng
     sxpsnsss or the County Supsrlntendsnt;prorldsd
     that expendituresror oftlos and traveling sx-
     penses or the county Superintendentshall not be
     lesa than Three Hundred Dollars ( 300) and not '
     more than Eight Hundred DoUars.( 0800) per annum,
     suoh expsnss shall first be proven by atfldavlt
     therefor, and said Board Is hereby authorizedto
     fix the salary or suoh aselstants and pay same
     out or the name tunds rmm whloh the-salaryand
     sxpenses of the County Superlntsndsntare pald.W
           Section 2 or Senate Bill 268, Chapter 148, Aots
l,lstLeg. R. 3. provides a8 follows:
          visa. 2.    In making the annual per Oapita
     apportionmentto the sshools ot the Counties
     having a population   of not 18s~ thka 100,000
&Q~tarabls T. II.T&able, First Assistant, page 3



      and not aore than 150,000 the Cotity Sohool
      TrUst~er.&&ll also make and annual allouanos
      out of-the state and aoucty Available Fuade
      for the,paymentof the sala?y or the Supsrln-
      twdent of mbllo Instructionnot leas than
      $2,&00.00 nor more than 43,ROO.CO ard the
      oommiasioner8.*Oourts or tiie~ couutie~ having
      a papulablonor .notloss than 100,000 aor
     more thaii150,000 may expend out di ths general
      fund of said oountlss any auma not sxoesdlng
      the sum or $1200 per &mum to defray the
     sxpense8 iar?urrsd  by said County Superintendent
     ,wh$QhYsal&-sv or any part thereof shall be paid
      by s&id ComPstsslonsre upon certirioete  or aald
      Supsrintandentthat the expsnsss have been ln-
      surred 1% the dlsoharee of his duties as suoh
      ~~Super1nt.8gd~n0."
            Wthoot pawing upqn the ralldlty or ssnate Bi:l
268, ws desm it suiiiol+uab -say that it la not ap llrabls to
the matters about whloh ~~JZIn@re.     SehnateBill 2B8 .dsals
 only rlth the salary and '~x&&&xvIof ,theoounty supsrlntendsnt,
uhlls you ask about the salaries of ths first a&idssoond assls-
tanti  to the county s,uperlntandsnfwhloh ars fix+ by iioUss
Bill 364.
           On Septembsr 10, 19&l, this dsparibnt.rsndered
Oplnlon No. O-3345 to Honorable ?&neat G&Inn, County Attorney
ot El Faso County, whlah we quote in part 'asfo~lowsr
          *We oonour wlth your opinion that Howe
     Bill No. 361,plaoos au absolute llmltation
     upon the amount that may be paid r0r salul.ss
     or aseletanZ8. The Aot p3.alnl.y provides that
     onb asslatant to the oounty superintendent  may
     be paid an annual salary not to sxsesd Two
     Thousand Dollars ($G?OOO).The Aot alao plainly
     provides that aush other assistants as neoeosary
     may be mploysd, but that the a~sgats araowt Or
     the salarlss of euoh other assistants skall not
     exceed the total sum of Tuelre Huadred Dollars
     ($1200) aMUtily. It follows that the ilr8t
     assistant may be paid not to SXOSQd 93~0Thousand
     ~0111~s ($2,000) per annum as salary, snd that
     not mope than Twslvc Hundred Dolm8     (gl2O.O)
                                                   ln
     the aggregatemay be sxpsndsd ioF the annul




 .
    Honorable T. M. Trlmble, First Assistant, page 4

.
             salaries for suoh additional asslstsn:;s
                                                    as
             may be required and authorized.*
               It follows that both your first and eeoond ques-
    tions are answerM in the negative.
               You will notide Srom that part oi House Bill 364
    whish wa have quotad that the oompenaationprovided therein
    ahall ba paid monthly. ‘K'eam, themerore, of the opinion
    that tha monthly paymant should be ens-twaltth (l/12) or the
    annual salary spsoified therein, and that a payment in exooas
    of suoh amount would be unauthorized.
                  We now qpota.rromMr. Hinton's aeoond letter 0r
    Ootoby     13, 19JJ..as rollowsr
                   Today the County Board amployedXisa
             Dorothy Soalfe aI)elementary aupervlaorin this
             county ln aooordanoewith H. B. 364.    They em-
             ,plugedher for 7 monthr~bsglnnlngNovsmber 1st
             for.7 months at a salary ot 7/9 or $2,000.00   to
             bo paid monthly. That; fs, she was employed for
             7 months to rsoeiva $222.22 per month. Mlea
             Soalre must lttsnd summer sahool next summsr
             and tharafors Is not &igible   to work full  t&no
             during the summer months; Plaasr ssoure from
             the Attorney General and wire ii we may employ
             Elss Soaife ror 7 months at 7/90t $2.000.00
             In aooordanoe with the above faots and In ao-
             oordanoewdth B. B. 364.
                  -If the Attorney Cansral advises that‘we
             can not amplop Miss Soalfe as above mentioned,
             please ask him for an opinion es to whether they
             may employ her ror 10 months beginning November
             1st and pay her lo/12 of $2000.OC,sameto be
             paid monthly but at the same time have it under-
             stood with Xlss Sealte that she may attend sohocl
             for 12 weeks during the summer ot 1942."
                  Section 2 of house Bill 364 provides as iollOWa:
                  WZJZ. 2 Tha dOunty SuperlntandantOf Fublio
             Instructionmay, with the approval of the County
             Board of Eduoation, employ onoor mars aohool
             supervisorsto assist in planning, outlining,
   Honorable T. M. Trimble, FIret Assietant, page 5


         and supervisingthe work oi the Public Free
         Sohools In the oounty whloh Is under the
         supervisionoi~.theCounty Superintendentof
         Publio Instruotlan,-Said supervisor or
         supervisorsehall at all times work under
         the supervisionand direction of the County
         Superintendentof Fublio Instruction,as
         other assistantsare raqulred to do, and
         must have evidence ot prorloiencp  in rural
         aahool supervlaionand must be the holder of
         at least a Baohelor of SoIenae Degree or
         higher. Suoh supervlcsor  or supervisorsmay
         reoeive a ELary of not to exoeed Twu Thetis-
         and Dollars ($2,000)per annum, to be paid
         out of the sama3unds and in the 8am~ manner
         as that of the Sour&y Superintendentot Pub-
         lio Instruotlon and other assistants.*

  ..            It Ia ,aaenthat the salary of the supervisorIe to
 :~,
 .A’~be paid in the,same manner aflthat of the oounty suparI.ntendant
‘:,IzL
     and other aeslstants; in other words, it is to be payable month-
 ::,1Y.
              Xouse 8111 364 does not require that assistantsor
   superviaorabe employed ror a opeoifio period or time. It
   merely provides for their empl@ymantand ‘fixe&their maximum
   oompeneatlon. We believe that‘it it Is determinedthat a
   supervisorIs needed for a period oi time less than a year,
   suoh supervisormay be employad for that period of time. But
   he Ia entitled to a monthly salary of no more than one-twelfth
   (l/12) or $2,000.00, and ho oannot be employed and paid for
   a period of time longer than the time he will act ae euper-
   vleor and perform suoh dutiesraa suoh.
              It la asked in Mr. HInton’s letter whetiharthe
   oounty board may-employ a euperviaor for tau months, beginning
   November 1, 1941, and pay her lo/12 of $2000, with the under-
   standing that she may attend aohoc$ for 12 weeka during the
   summer or 19&2. We assume that ehw.‘would not act as super-
   visor during the time that ahe attended sohool.
        Honorable T. M. Trlmble, Flrat Assistant, pr?ge6


                   The eighth, ninth, and tenth months oi the oontraot
        would be June, July, and August. The twelve weeks ot eumaer
        soho would include part, ii not all, of June, all or July,
        end part of August, and during this tine she would not be
        acting a0 supervisor. It ie our opinion that under the sta-
        tute ahe may not be paid for any of the time that she la not
        aoting as su$ervisor.




i   *    .